Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-27-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-20 are pending. 

Response to Amendment
The amendment filed on 04-27-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended independent claim 1. Applicant has amended independent claim 1 adding allowable limitations to expedite allowance of the instant application and overcome double patenting rejection. The amended independent Claim 1 limitations, does not map to co-pending Application’s independent claims as well as dependent claims.. Therefore non-statutory provisional double patenting rejection is withdrawn. Further Applicant has amended abstract per objection therefore objection to abstract is withdrawn.

 Applicant has amended independent claim 1. Applicant has amended independent claim 1 adding allowable limitations to expedite allowance of the instant application and overcome double patenting rejection. The amended independent Claim 1, does not map to co-pending Application independent claims as well as dependent claims. Therefore non-statutory provisional double patenting rejection is withdrawn. Applicant arguments filed on 04-27-2022, under remark regarding allowable limitations ”a bank coating an upper face of the bank; and a protrusion in a clearance between neighboring two of the plurality of touch panel wires, the protrusion protruding from the bank coating toward the display area or away from the display area; wherein the bank further includes a bank protrusion formed in the same layer as the bank” are persuasive; as after further extensive search and consideration, amended  independent claim 1, does overcome the prior art rejection mailed on 01-31-2022; as well as all of the prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, which puts application number 17,258,442 in condition for allowance. 
Further newly searched prior art of  YAMAMOTO Kazuto (US-20080309232-A1) teaches at paragraph 99 the banks are boundary areas between display pixels;
However, fails to teach “a bank formed to surround the display area, and coated with the first inorganic sealing film and the second inorganic sealing film; a touch panel function layer formed above the sealing layer; and a plurality of touch panel wires formed above the sealing layer, running to intersect with the bank in planar view, and connected to the touch panel function layer, the second inorganic sealing film including a bank coating an upper face of the bank; and a protrusion in a clearance between neighboring two of the plurality of touch panel wires, the protrusion protruding from the bank coating toward the display area or away from the display area; wherein the bank further includes a bank protrusion formed in the same layer as the bank.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended independent claim 1. Applicant has amended independent claim 1 adding allowable limitations to expedite allowance of the instant application and overcome double patenting rejection. The amended independent Claim 1 limitations, does not map to co-pending Application independent claims as well as dependent claims. Therefore non-statutory provisional double patenting rejection is withdrawn. Applicant’s arguments filed on 04-27-2022 are convincing. As argued by applicant in remarks under claim rejection page 8, paragraph 4; all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
a bank coating an upper face of the bank; and a protrusion in a clearance between neighboring two of the plurality of touch panel wires, the protrusion protruding from the bank coating toward the display area or away from the display area; wherein the bank further includes a bank protrusion formed in the same layer as the bank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-06-2022